DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 12/01/2021, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(b) of claim 12 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, the rejection under 35 U.S.C. 112(d) of claim 11 as being of improper dependent form, and the rejection under 35 U.S.C. 103 of claims 1-20 as being unpatentable over Langer et al. (US 2012/0012821 A1) in view of Wang et al. (2017, Highly Efficient Deep-Blue Electrophsphorescent Pt(II) Compounds with Non-Distorted Flat Geometry: Tetradentate versus Macrocyclic Chelate Ligands, Adv. Funct. Mater. 24, 1604318).
	Claims 1, 11-12, and 14 have been amended.
	Claims 1-20 are pending in the application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0358761 A1).
With respect to claim 1, Wang discloses an organic light-emitting device comprising a first electrode, a second electrode, an organic layer between the electrodes, and the organic layer comprises a first compound, mCP (paragraph 0114, line 13), which reads on instant Formula 1, and a second compound of general formula (1) (paragraph 0072), which are pictured below.

    PNG
    media_image1.png
    266
    305
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    308
    341
    media_image2.png
    Greyscale

With respect to the compound of Formula 1, the first compound of Wang reads on instant Formula 1 when CY1 and CY2 are represented by Formula 1-2, L1 is an unsubstituted C6 arylene group. With respect to Formula 1-2, A3 and A4 are C6 carbocyclic group and X3 is a single bond.
With respect to the compound of Formula 2, Wang teaches that G is oxygen, R3 is an unsubstituted aliphatic moiety (C12H24) and one R3 is joined to the other R3 through this moiety, and R4 is an unsubstituted C1 aliphatic (methyl) group (paragraph 0005).
This forms the compound below.

    PNG
    media_image3.png
    332
    229
    media_image3.png
    Greyscale

This compound reads on instant Formula 2 when M11 is platinum, A11 and A14 are a C2 heterocyclic group, Y11 and Y14 are nitrogen, Y12 and Y13 are carbon atoms, T11-T14 are single bonds, L11 and L13 are a single bond, and L12 is an oxygen atom, the moiety represented by *-(L14)b14-(L16)b16-(L15)b15-*’ is represented by formula 3-1, R11 and R14 are hydrogen atoms, and R12 and R13 are each a C1 alkyl (methyl) group.
Wang includes each element claimed, with the only difference between the claimed invention and Wang being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound in which the mixing of the 3LC and MLCT state is facilitated, thus enhancing intrinsic phosphorescent efficiency of the molecule, commensurate in scope with the claimed invention. 
With respect to claim 2, Wang teaches the organic light-emitting device of claim 1, and L1 in Formula 1 is a phenylene group, as pictured above.
With respect to claim 3, Wang teaches the organic light-emitting device of claim 1, and A3 and A4 are a benzene ring, as pictured above.
With respect to claim 4, Wang teaches the organic light-emitting device of claim 1, and R3 and R4 are hydrogen atoms, as pictured above.
With respect to claim 5, Wang teaches the organic light-emitting device of claim 1, and the first compound is a compound represented by Formula 1C, as pictured and discussed above.
With respect to claim 6, Wang teaches the organic light-emitting device of claim 1, and the first compound is BH1, as pictured above.
With respect to claim 7, Wang teaches the organic light-emitting device of claim 1, and M11 is platinum, as discussed above.
With respect to claim 8, Wang teaches the organic light-emitting device of claim 1, and A11 and A14 in Formula 2 are represented by Formula 2-35 when X24 is N-* and X-25 is C-*, and X26 is C(R24) where R24 is a hydrogen atom, and A12 and A13 are represented by Formula 2-1 when X21-X23 are each C-* and b21 is 3 and R21 is a hydrogen atom.
With respect to claim 9, Wang teaches the organic light-emitting device of claim1, wherein Formula 2, Y11 and Y14 are each a nitrogen atom, and Y12 and Y13 are each a carbon atom, as discussed above.
With respect to claim 10, Wang teaches the organic light-emitting device of claim 1, as discussed above. As Wang teaches the moiety represented by *-(L14)b14-(L16)b16-(L15)b15-*’ is represented by formula 3-1, the limitations of instant claim become alternative to the primary 14 and L15 are not required by the claims, and therefore Wang reads on the claim.
With respect to claim 11, Wang teaches the organic light-emitting device of claim 1, and the moiety represented by *-(L14)b14-(L16)b16-(L15)b15-*’ is represented by formula 3-1, as discussed above.
With respect to claim 12, Wang teaches the organic light-emitting device of claim 1, and R11 and R14 are hydrogen atoms, and R12 and R13 are each a C1 alkyl (methyl) group, as discussed above. Wang teaches a compound of parent claim 1, wherein L11 and L13 are single bonds and L12 is an oxygen atom, so that R15 and R16 are not present and the moiety represented by *-(L14)b14-(L16)b16-(L15)b15-*’ is represented by formula 3-1 so that R17 and R18 are not present.
With respect to claim 13, Wang teaches the organic light-emitting device of claim 1, wherein the second compound is represented by Formula 2A for the reasons discussed above.
With respect to claim 14, Wang teaches the organic light-emitting device of claim 1, and the second compound is selected as BD2, as pictured above.
With respect to claim 15, Wang teaches the organic light emitting device of claim 1, and Wang teaches mCP (the first compound) can be used as a host for the emitter compound (the second compound) (paragraph 0114).
It would have been obvious to a person having ordinary skill prior to the effective filing date of the claimed invention to use the first compound as a host for the second compound as Wang teaches a host with a sufficiently high triplet level is needed to ensure that excitons within the device are confined to the dopant (paragraph 01114, lines 6-16).
With respect to claim 16, Wang teaches the organic light-emitting device of claim 15, as discussed above. Wang also teaches the electroluminescent device of the invention may include a stacked emission layer with more than one phosphor. 
A person of ordinary skill would recognize that tandem devices employ a different emitter in each layer and each layer would require its own host material with its own electronic properties to compliment the unique emitter.
Wang also teaches the device may employ the host material BCPO which is a phosphine oxide compound, pictured below.

    PNG
    media_image4.png
    185
    272
    media_image4.png
    Greyscale

In this capacity, Wang teaches a phosphine-oxide emitting layer in the emission layer of the organic light-emitting device.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a phosphine oxide compound different from the first compound in the emission layer of an electroluminescent device, as exemplified by Wang.
With respect to claim 17, Wang teaches the organic light-emitting device of claim 1, and the device comprises an anode, a hole transport layer, an emission layer, an electron transport layer, and a cathode (paragraph 0012).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0358761 A1), as applied to claims 1-17 above, and further in view of Langer et al. US 2012/0012821 A1)
With respect to claims 18-20, Wang teaches the organic light-emitting device of claim 17. However, Wang does not teach the hole transport layer comprises a p-dopant (claim 18), the hole blocking layer comprises a phosphine oxide-containing compound (claim 19), or a thin film transistor (claim 20).
With respect to claim 18, Wang teaches the organic light emitting device of claim 17, however Wang does not teach the hole blocking layer comprises a p-dopant.
Langer teaches an analogous electroluminescent device comprising a host/organometallic dopant emitting layer (paragraph 0257). Langer also teaches that charge transport layers can be electronically doped in order to improve the transport properties and p-doping is achieved by the addition of oxidizing materials such as MoO2 (paragraph 0265, lines 1-8). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to add a p-dopant to the hole transport layer of Wang in order to improve the transport properties of the layer, as taught by Langer.
With respect to claim 19, Wang teach the organic light-emitting device of claim 17, however, Wang does not teach the hole blocking layer comprises a phosphine oxide-containing compound. 
Langer teaches that electron conducting materials are simultaneously hole-blocking materials when they have a low-lying HOMO (paragraph 0264, lines 1-5). Langer also teaches a phosphine oxide-containing, inventive compound with a low-lying HOMO which can be used as a hole-blocking material (paragraph 0231), given as Compound 3 (page 40).
It would have been obvious to a person having ordinary skill in the art to incorporate a phosphine oxide containing compound into the electron conducting/hole blocking layer of the organic light-emitting device of Wang as Langer teaches that this is a known application of phosphine oxide compounds in the art.
With respect to claim 20, Wang teaches the organic light-emitting device of claim 1, and Langer teaches an organic transistor comprising a source electrode, a drain electrode, and an active layer containing the organic light-emitting compound (paragraph 0229). Langer also teaches that organic electric elements may be a flat panel display (flat visual display, paragraph 0005, lines 3-4). While Langer does not specifically teach the first electrode of the organic light-emitting device is electrically connected to one of the source electrode and drain electrode of the thin film transistor, this is a device set up that would be known to a person of ordinary skill in the art. The fact the device is referred to as “light-emitting” implies that a current is being run through the device and the first electrode would necessarily be electrically connected to one of the source electrode and the drain electrode in the thin film transistor to satisfy this descriptive requirement. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the organic light emitting device of Wang into the thin film transistor of the instant claim as Langer teaches this is an application of OLEDs which is known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786